DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                           ROBERT CHYLE,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-2874



                         September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Christopher C. Nash, Judge.

Robert Chyle, pro se.

PER CURIAM.

     Affirmed.

NORTHCUTT, LaROSE, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.